Citation Nr: 1455245	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and restrictive lung disease, to include as due to exposure to asbestos and/or other harmful chemicals.

2. Entitlement to service connection for a respiratory/pulmonary disability, to include COPD, restrictive lung disease, and bronchitis, to include as due to exposure to asbestos and/or other harmful chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2009 rating decision determined that new and material evidence had not been received to reopen the previously denied claim of service connection for COPD.  The April 2010 rating decision denied service connection for bronchitis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in October 2014.  A transcript of the hearing has been reviewed and associated with the claims file.  

A review of the record reflects diagnoses for various respiratory disorders including COPD and restrictive lung disease.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The merits issues of entitlement to service connection is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 2008 decision, the Board denied the Veteran's claim of entitlement to service connection for COPD; the decision is final.

2. The evidence received since the Board's October 2008 decision in not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD. 


CONCLUSIONS OF LAW

1. The October 2008 Board decision, which denied the Veteran's claim of entitlement to service connection for COPD, is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2. The evidence received subsequent to the October 2008 Board decision is new and material, and the claim of service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
Legal Criteria and Analysis

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In an October 2008 decision, the Board denied service connection for COPD because there was no indication that the Veteran was exposed to asbestos during service.  Evidence of record at the time of the decision included service treatment records (STRs); service personnel records; VA treatment records from February 1995 to March 2004; VA examination reports dated in November 2005, February 2007, July 2007 and November 2007; private treatment records suggesting a relationship between COPD and in-service asbestos exposure; and statements from the Veteran asserting exposure to asbestos during service.  The Veteran did not appeal the Board's decision.  Thus, the October 2008 Board decision is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

The evidence received since the October 2008 Board decision includes a February 2009 private opinion noting asbestos pleural disease and a small degree of interstitial basilar fibrosis; additional VA treatment records; testimony from the October 2014 Board hearing; additional statements from the Veteran regarding in-service exposure to asbestos; and a September 2014 rating decision granting service connection for pleural plaque due to asbestos exposure.

The evidence received since the October 2008 Board decision is new, as it was not part of the record at the time of that determination.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim because it provides an indication that the Veteran may have been exposed to asbestos during military service.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disability, to include COPD and restrictive lung disease, is reopened, and to this extent, the appeal is granted.


REMAND

The appellant contends that he has bronchitis and COPD as a result of military service.  Specifically, he asserts that he was a boiler man during service and was exposed to oils, dust, soot and asbestos which caused bronchitis and COPD.

A review of the Veteran's service records demonstrates that his military occupation specialty was a boiler technician.  Additionally, the record indicates that he has been awarded service connection for pleural plaque as due to asbestos exposure in a September 2014 rating decision.  Thus, exposure to asbestos during service is conceded.  

VA treatment records dated in May 1997 indicate that the Veteran was treated for pulmonary conditions that were related to working with asbestos while in service. 

The Veteran was afforded a VA examination in November 2005.  The examiner diagnosed COPD, but found no evidence of a lung disorder resulting from asbestos exposure.  He determined that it was a possibility that the appellant's history of exposure to asbestos and other harmful chemicals, as well as his history of cigarette smoking, may have played some role in the development of the Veteran's current condition, however the examiner noted that deciding which factors were responsible for the current condition could not be determined without resorting to speculation.

VA treatment records dated in February 2006 also indicate that it was more likely as not that the veteran's COPD was the result of exposure to asbestos and oil fumes.

In a February 2007 VA examination, the examiner diagnosed chronic bronchitis and determined that the condition was more than likely from tobacco use although it may be the result of oil related bronchitis, and asbestos/oil exposure with no objective evidence of damage. 

The Veteran was afforded an additional VA examination in July 2007.  The examiner diagnosed chronic bronchitis and determined that it was highly likely that the appellant's bronchitis was secondary to his previous history of tobacco smoke, which was noted as having a correlation.  The examiner also determined that it was as likely as not that an exposure to heavy soot and fumes could lead to bronchitis or exacerbate the condition.  With regard to asbestos exposure, the examiner noted that CAT scans of the chest suggested pleural densities which were likely a sign of asbestos exposure, however, the Veteran did not have asbestosis.  The examiner had a similar conclusion following a November 2007 examination.

Subsequent VA treatment records dated from August 2008 to August 2014 indicate that the Veteran does not have COPD.  However, the records suggest that the appellant has bronchitis and restrictive lung disease.

Private treatment records suggest diagnoses of COPD, restrictive lung disease and a breathing disability manifested by shortness of breath.

At the October 2014 Board hearing, the Veteran again reported that he had in-service asbestos exposure.  He also reported that he had a history of smoking.

After a review of the evidence of record, the Board finds that an additional VA examination and opinion must be obtained.  In this regard, the Board notes that the Veteran has been diagnosed with a number of respiratory disabilities.  An examination is needed to clarify the Veteran's current respiratory conditions.  Additionally, the opinions of record were obtained prior to a formal determination of exposure to asbestos in service.  As in-service exposure to asbestos is now deemed to be established, an etiological opinion that considers the relationship between the Veteran's in-service exposure to asbestos and other chemicals, his history of smoking and his diagnosed respiratory disabilities must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination by a pulmonary specialist for the purpose of clarifying the nature and etiology of any current respiratory disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report or in an addendum report.  All necessary tests should be conducted.

Following examination of the Veteran and review of the record, the examiner should identity any current respiratory condition found on examination, to include COPD, restrictive lung disease and bronchitis.  The examiner should discuss the relationship between the disabilities and determine if they are separate and distinct (i.e., if multiple disabilities are diagnosed, are their symptom sets entirely duplicative or does each involve some symptomatology different from the other?  Please explain and identify all symptoms unique to each diagnosed disability).  The examiner should also determine if any diagnosed condition is separate and distinct from Veteran's service-connected pleural plaque- in other words, does any respiratory or pulmonary disability identified on examination involve at least one symptom that is not also a symptoms of pleural plaque?  If so, please identify such symptom(s).

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that any current respiratory disability identified on examination is related to the Veteran's period of active military exposure, to include exposure to asbestos or other harmful chemicals, both of which have been conceded for the purposes of this inquiry.

The examiner must also discuss the Veteran's history of smoking and its relationship to any diagnosed respiratory condition.

The examiner is to provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


